DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed with an RCE on 05/12/2022. Claims 1, 10, 18 and 21 are amended. Claims 2 and 19 are cancelled. Claims 1, 3-18 and 20-21 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1, 3-7, 10-14, 17-18 and 20 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm; claims 8 and 15 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm and Mozdzierz; claims 9 and 16 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm and Zergiebel; and claim 21 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Mozdzierz, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by applicant’s amendment to the claims.
	Applicant argues Timm fails to teach a battery and whether or not disassembly of the handle is required to assemble the power source based on the disclosure.
	In response to applicant’s argument, it is respectfully submitted the rejection is based on a combination of references- since Parihar discloses the power source including a battery, Timm does not need to teach this limitation in the combination. Further, Timm teaches a configuration of the power source which is external to the handle and may be completely separated from the instrument or power source connector (para. [0031]), depicted in fig. 3, and one of ordinary skill would’ve understood the power source to be selectively attachable as claimed without having to disassemble the housing, since the power source is external to the device, completely separable and selectively attachable to portions of the handle assembly (para. [0031] of Timm). Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “an untethered power source comprising a battery” in line 13. The instant spec. describes the surgical instrument including a power source 80040 comprising a replaceable battery pack configured to be attached directly to the drive module 80010 to supply power to the surgical instrument (para. [0342], fig. 74 of published application). The instant spec. further describes the power sources being replaceably attached to the power source interface (para. [0344]) and including an unattached configuration, but fails to provide written description support for an “untethered” power source as claimed. The instant spec. describes the power source having multiple configurations such that it is replaceably attached, however, applicant does not provide a definition or description for the term “untethered” in the instant spec. Therefore, claim 1, and claims dependent therefrom, lacks written description support, since the instant spec. does not provide support for the power source being untethered or having an untethered configuration.
	Regarding claim 10, the claim recites “an untethered power source comprising a battery” in line 9. The instant spec. describes the surgical instrument including a power source 80040 comprising a replaceable battery pack configured to be attached directly to the drive module 80010 to supply power to the surgical instrument (para. [0342], fig. 74 of published application). The instant spec. further describes the power sources being replaceably attached to the power source interface (para. [0344]) and including an unattached configuration, but fails to provide written description support for an “untethered” power source as claimed. The instant spec. describes the power source having multiple configurations such that it is replaceably attached, however, applicant does not provide a definition or description for the term “untethered” in the instant spec. Therefore, claim 10, and claims dependent therefrom, lacks written description support, since the instant spec. does not provide support for the power source being untethered or having an untethered configuration.
	Regarding claim 18, the claim recites “an untethered power source comprising a battery” in line 15. The instant spec. describes the surgical instrument including a power source 80040 comprising a replaceable battery pack configured to be attached directly to the drive module 80010 to supply power to the surgical instrument (para. [0342], fig. 74 of published application). The instant spec. further describes the power sources being replaceably attached to the power source interface (para. [0344]) and including an unattached configuration, but fails to provide written description support for an “untethered” power source as claimed. The instant spec. describes the power source having multiple configurations such that it is replaceably attached, however, applicant does not provide a definition or description for the term “untethered” in the instant spec. Therefore, claim 18, and claims dependent therefrom, lacks written description support, since the instant spec. does not provide support for the power source being untethered or having an untethered configuration.
	Regarding claim 21, the claim recites “an untethered power source comprising a battery” in line 13. The instant spec. describes the surgical instrument including a power source 80040 comprising a replaceable battery pack configured to be attached directly to the drive module 80010 to supply power to the surgical instrument (para. [0342], fig. 74 of published application). The instant spec. further describes the power sources being replaceably attached to the power source interface (para. [0344]) and including an unattached configuration, but fails to provide written description support for an “untethered” power source as claimed. The instant spec. describes the power source having multiple configurations such that it is replaceably attached, however, applicant does not provide a definition or description for the term “untethered” in the instant spec. Therefore, claim 1 lacks written description support, since the instant spec. does not provide support for the power source being untethered or having an untethered configuration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “an untethered power source comprising a battery”. It is unclear whether the term “untethered” is referring to- a specific type of configuration of the power source relative to a secondary structure, the power source including a tether itself that is untethered, or something else. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the power source including an unattached or removable configuration relative to a secondary structure.
	Regarding claim 10, the claim recites “an untethered power source comprising a battery”. It is unclear whether the term “untethered” is referring to- a specific type of configuration of the power source relative to a secondary structure, the power source including a tether itself that is untethered, or something else. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the power source including an unattached or removable configuration relative to a secondary structure.
	Regarding claim 18, the claim recites “an untethered power source comprising a battery”. It is unclear whether the term “untethered” is referring to- a specific type of configuration of the power source relative to a secondary structure, the power source including a tether itself that is untethered, or something else. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the power source including an unattached or removable configuration relative to a secondary structure.
	Regarding claim 21, the claim recites “an untethered power source comprising a battery”. It is unclear whether the term “untethered” is referring to- a specific type of configuration of the power source relative to a secondary structure, the power source including a tether itself that is untethered, or something else. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the power source including an unattached or removable configuration relative to a secondary structure.
	Claims 3-9, 11-17 and 20 are indefinite due to their dependencies on indefinite base claims 1, 10 and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US 2014/0305987 A1) in view of Timm (US 2012/0116394 A1) (all references previously of record).
	Regarding claim 1, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a surgical instrument, comprising: 
	a housing (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 
	a first shaft (at least one shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft comprises: 
		a first processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft (at least a second shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said second memory stores a second set of instructions which, when executed, cause said second processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); and 
	a power source comprising a battery (instrument may include a power source such as a battery, para. [0308]).
	However, Parihar fails to disclose the power source is untethered; wherein said power source is configured to be directly attached to said housing without having to disassemble said housing; and wherein no continuous circuits are present in said housing until said power source is attached to said housing.
	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a housing (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and an untethered power source (power source may be an external removable power source including a configuration completely separated from surgical instrument, therefore including an unattached configuration, Para. [0031]), wherein the power source is configured to be directly attached to the housing without having to disassemble said housing (external power source may be selectively attachable to a portion of handle assembly 102, which one of ordinary skill would’ve understood to encompass the power source being capable of directly attaching to the handle without disassembling the handle, since Timm discloses the power source located externally of the handle assembly and configured for selective attachment to the handle assembly, and therefore direct attachment, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be directly attached to the housing without disassembling the housing, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be directly attached to the handle assembly without disassembly of the handle assembly, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for direct attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either power source attachment.
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said housing until said power source is attached to said housing (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device upon attachment to the handle (para. [0031] of Timm), since the power source would form a continuous pathway of charge when attached to the handle to provide power to the handle, see para. [0187] of Parihar describing the power pack configured for operable attachment to the control circuit board assembly, also note paras. [0440]-[0441] of Parihar describing disassembly of different portions of the device to be sterilized and cleaned, such that no circuits would be present within each component).
	Regarding claim 3, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said housing comprises a drive motor operable by a control system in said first shaft (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
	Regarding claim 4, Parihar (as modified) teaches the device of claim 1. 
	However, Parihar fails to explicitly disclose wherein said first shaft comprises a diameter that is less than 10 millimeters.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Parihar to have the first shaft comprise a diameter less than 10 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Parihar would not operate differently with the claimed diameter, and since the device may be used with a plurality of end effectors, including releasably retaining a trocar, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating that the shaft can have any suitable diameter (Para. [0111] of the instant spec.).
	Regarding claim 5, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said first set of instructions stored by said first memory is specific to said first shaft (memory unit stores operating programs specific to the respective shaft assembly, Para. [0308]).
	Regarding claim 6, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said second set of instructions stored by said second memory is specific to said second shaft (memory unit stores operating programs specific to the respective shaft assembly, Para. [0308]).
	Regarding claim 7, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said first set of instructions is different than said second set of instructions (shafts and/or handles include switches to operate the surgical instrument differently depending on the type of shaft assembled to the handle; one of ordinary skill would’ve understood the memory unit of each shaft to comprise different sets of instructions to operate the surgical instrument differently based on the type of shaft coupled to the handle, Paras. [0306] and [0308]; Fig. 65).

	Regarding claim 10, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a modular surgical instrument, comprising: 
	a handle (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 
	an elongate shaft (at least one shaft assembly as described in Para. [0308], see also shaft assemblies as depicted in Fig. 1) extending distally from said handle (see at least Fig. 1 depicting the shaft of the surgical instrument extending distally from handle 14, Paras. [0205] and [0308]), wherein said elongate shaft comprises: 
		a processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a memory coupled to said processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said memory stores instructions which, when executed, cause said processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	an end effector extending distally from said elongate shaft (end effector extending distally from the at least one shaft assembly as depicted in Fig. 1, see also Para. [0306] and Fig. 42); and 
	a power source comprising a battery (instrument may include a power source such as a battery, para. [0308]).
	However, Parihar fails to explicitly disclose the power source is untethered; the handle comprising a mounting interface defined on an exterior surface, wherein said power source is configured to be directly attached to said mounting interface of said handle, and wherein no continuous circuits are present in said handle until said power source is attached to said mounting interface.
	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a handle (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and an untethered power source (power source may be an external removable power source including a configuration completely separated from surgical instrument, therefore including an unattached configuration, Para. [0031]), the handle comprising a mounting interface defined on an exterior surface (one of ordinary skill would’ve understood handle assembly 102 to include an exterior mounting interface to couple to the external power source, since Timm discloses an external power source that is selectively attachable to a portion of the handle assembly, and further configured to detach from the surgical instrument, Para. [0031]), wherein the power source is configured to be directly attached to the mounting interface of the handle (power source may be selectively attachable to a portion of handle assembly 102 and configured to detach from the surgical instrument, which one of ordinary skill would’ve understood to include the power source directly attaching to the mounting interface as defined in a portion of the handle assembly, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be directly attached to a mounting interface of the handle, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be directly attached to the mounting interface of the handle, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for direct attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either power source attachment.
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said handle until said power source is attached to said mounting interface (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device upon attachment to the handle (para. [0031] of Timm), since the power source would form a continuous pathway of charge when attached to the mounting interface of the handle to provide power to the handle, see para. [0187] of Parihar describing the power pack configured for operable attachment to the control circuit board assembly, also note paras. [0440]-[0441] of Parihar describing disassembly of different portions of the device to be sterilized and cleaned, such that no circuits would be present within each component).
	Regarding claim 11, Parihar (as modified) teaches the device of claim 10. Parihar (as modified) further teaches wherein said power source is configured to be replaceably attached to said handle (power source is removable and selectively attachable, which one of ordinary skill would’ve understood to encompass replaceable attachment to the handle assembly, Para. [0031]; Figs. 2-3 of Timm).
	Regarding claim 12, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein said handle comprises a drive motor operable by a control system in said elongate shaft (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
	Regarding claim 13, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar fails to explicitly disclose wherein said elongate shaft comprises a diameter that is less than 10 millimeters.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Parihar to have the shaft comprise a diameter less than 10 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Parihar would not operate differently with the claimed diameter, and since the device may be used with a plurality of end effectors, including releasably retaining a trocar, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating that the shaft can have any suitable diameter (Para. [0111] of the instant spec.).
	Regarding claim 14, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein said instructions stored by said memory are specific to said elongate shaft (memory unit stores operating programs specific to the shaft assembly, Para. [0308]).
	Regarding claim 17, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein there are no continuous circuits within said power source while said power source is unattached to said handle (power source includes a plurality of batteries, which one of ordinary skill would’ve understood to have no continuous circuits when removed from the surgical instrument, since a removed battery would no longer supply power to the handle or remain in connection to any structures or circuits initiating power; note this interpretation is consistent with Applicant’s spec. describing the power source having no continuous circuits when unattached from the handle, Para. [0344] of the instant spec., Paras. [0187] and [0308] of Parihar).

	Regarding claim 18, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a modular surgical instrument, comprising: 
	a handle (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1) comprising an exterior surface (exterior surface of handle 14, Fig. 1); 
	a first shaft assembly (at least one shaft assembly, Para. [0308]) attachable to said handle (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft assembly comprises: 
		a first processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft assembly (at least a second shaft assembly, Para. [0308]) attachable to said handle (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft assembly comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said second memory stores a second set of instructions which, when executed, cause said second processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); and 
	a power source comprising a battery (instrument may include a power source such as a battery, para. [0308]).
	However, Parihar fails to disclose the power source is untethered; wherein said power source is configured to be replaceably attached directly to the exterior surface of said handle, and wherein no continuous circuits are present in said handle until said power source is attached to said handle.
	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a handle (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and an untethered power source (power source may be an external removable power source including a configuration completely separated from surgical instrument, therefore including an unattached configuration, Para. [0031]), wherein the power source is configured to be replaceably attached directly to an exterior surface of the handle (power source is removable and may be selectively attachable to a portion of handle assembly 102, which one of ordinary skill would’ve understood to encompass the power source being replaceably attached directly to an exterior surface of the handle, since Timm discloses the power source located externally of the handle assembly and configured for selective attachment to a portion of the handle assembly, and therefore direct attachment, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be replaceably attached directly to an exterior surface of the handle, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be replaceably attached as claimed, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for replaceable attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either power source attachment.
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said handle until said power source is attached to said handle (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device upon attachment to the handle (para. [0031] of Timm), since the power source would form a continuous pathway of charge when attached to the handle to provide power to the handle, see para. [0187] of Parihar describing the power pack configured for operable attachment to the control circuit board assembly, also note paras. [0440]-[0441] of Parihar describing disassembly of different portions of the device to be sterilized and cleaned, such that no circuits would be present within each component).
	Regarding claim 20, Parihar (as modified) teaches the device of claim 18. Parihar further discloses wherein said handle comprises a drive motor operable by a control system in said first shaft assembly (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm as applied to claims 1 and 10 above, and further in view of Mozdzierz (US 2018/0360460 A1).
	Regarding claim 8, Parihar (as modified) teaches the device of claim 1.
	However, Parihar (as modified) fails to teach wherein said power source further comprises a display.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]) for the purpose of providing the user with graphics of real-time information related to the status of the handle assembly (Para. [0266]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
	Regarding claim 15, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar (as modified) fails to teach wherein said power source further comprises a display.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]) for the purpose of providing the user with graphics of real-time information related to the status of the handle assembly (Para. [0266]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm as applied to claims 1 and 10 above, and further in view of Zergiebel (US 2016/0095585 A1).
	Regarding claim 9, Parihar (as modified) teaches the device of claim 1.
	However, Parihar (as modified) fails to teach wherein there are no continuous circuits within said housing while said housing is unattached to said first shaft and said power source.
	Note Parihar does disclose a power source including a plurality of batteries removably housed within the handle, which one of ordinary skill would’ve understood to have no continuous circuits, since a removed battery would no longer supply power to the handle (see Para. [0187]).
	Zergiebel teaches (Para. [0216] and Figs. 61-62), in the same field of endeavor, a surgical instrument comprising a housing (housing of surgical device 100, Paras. [0109] and [0216]; Figs. 61-62) and a shaft (SULU 400 and adapter 200, Paras. [0110] and [0216]), wherein there are no continuous circuits within the housing while the housing is unattached to the shaft (SULU 400 remains disengaged, causing no electrical connection and therefore no continuous circuits with controller circuit board 142 of surgical device 100 until switch actuator 340 toggles switch 320 to actuated state), for the purpose of allowing the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector (Para. [0216]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include the capability of disestablishing electrical connections between the handle and the shaft, as taught in Zergiebel, such that no continuous circuits would be present in the handle without the power source or shaft connection established, in order to allow the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector. Note the lack of electrical connections via removability of structures would also allow for resterilization and disinfection of the appropriate structures of the surgical device, see at least Paras. [0440]-[0441] of Parihar.
	Regarding claim 16, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar (as modified) fails to teach wherein there are no continuous circuits within said handle until said handle is attached to said elongate shaft and said power source.
	Note Parihar does disclose a plurality of batteries being removably housed within the handle, which one of ordinary skill would’ve understood to have no continuous circuits, since a removed battery would no longer supply power to the handle (see Para. [0187]).
	Zergiebel teaches (Para. [0216] and Figs. 61-62), in the same field of endeavor, a surgical instrument comprising a handle (housing of surgical device 100, Paras. [0109] and [0216]; Figs. 61-62) and a shaft (SULU 400 and adapter 200, Paras. [0110] and [0216]), wherein there are no continuous circuits within the handle until the handle is attached to the shaft (no electrical connection established between surgical device 100 and SULU 400 until rotation of SULU 400 engages adapter 200, which established electrical connection and communicates information to surgical device 100; therefore one of ordinary skill would’ve understood no continuous circuits to be present until SULU 400 engages adapter 200 and therefore attaches to surgical device 100, para. [0216]; figs. 61-62), for the purpose of allowing the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector (Para. [0216]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include the capability of disestablishing electrical connections between the handle and the shaft, as taught in Zergiebel, such that no continuous circuits would be present in the handle until the handle is attached to the shaft and the power source, in order to allow the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector. Note the lack of electrical connections via removability of structures would also allow for resterilization and disinfection of the appropriate structures of the surgical device, see at least Paras. [0440]-[0441] of Parihar.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm and Mozdzierz.
	Regarding claim 21, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a surgical instrument, comprising: 
	a housing (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 
	a first shaft (at least one shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft comprises: 
		a first processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft (at least a second shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said second memory stores a second set of instructions which, when executed, cause said second processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); and 
	a power source comprising a battery (instrument may include a power source such as a battery, Para. [0308]).
	However, Parihar fails to disclose the power source is untethered; the power source comprising a display; wherein the power source is configured to be replaceably attached to the housing; and wherein said display is configured to receive a user input.
	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a handle (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and an untethered power source (power source may be an external removable power source including a configuration completely separated from surgical instrument, therefore including an unattached configuration, Para. [0031]), wherein the power source is configured to be replaceably attached to the handle (power source is removable and may be selectively attachable to a portion of handle assembly 102, which one of ordinary skill would’ve understood to encompass the power source being replaceably attached to an exterior surface of the handle, since Timm discloses the power source located externally of the handle assembly and configured for selective attachment to a portion of the handle assembly, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be replaceably attached directly to an exterior surface of the handle, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be replaceably attached as claimed, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for replaceable attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either power source attachment.
	Parihar (as modified) still fails to teach the power source comprising a display; wherein the display is configured to receive a user input.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]), and wherein said display is configured to receive a user input (display screen 146 receives user input via signal of toggle control button 30, which is pressed to compress tissue and is indicated on display screen 146, see at least paras. [0381]-[0382]) for the purpose of providing the user with graphics of real-time information related to the status of the handle assembly (Para. [0266]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power source of Parihar (as modified) to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771